DETAILED ACTION
	This following is a Final Office Action is in response to Applicant's amendment received November 15, 2021.  Applicant’s amendment amended claims 1-2, 5-8, and 11-14, cancelled claims 3-4, and 9-10. Claims 1-2. Claims 1-2, 5-8, and 11-14 are currently pending. 
			
				Notice of Pre-AIA  or AIA  Status
	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-14 in the previous action is maintained. The 35 U.S.C. 103 rejection of claims 1-2, 5-8, and 11-14 
 in the previous action is withdrawn.
. 
  				
Response to Arguments

	Applicant's arguments filed on November 15, 2021 have been fully considered but they are not persuasive. Specifically Applicant asserts that the concept of amended claim 1 is not steps in the mind, and it is a technical solution for mutual interaction of physical entities. Applicant further supported his assertion by arguing that “the concept of amended claim 1 is not steps in the mind, and it is a technical solution for mutual interaction of physical entities. Especially, as recited in the amended claim 1, a commodity order is sent by an B-commerce platform server to an electronic device, and after some processing in the electronic device, the electronic device sends a message comprising at least one of the production progress or the delivery progress of the commodity to a message server through an MQ or RPC protocol, that is, information exchange is performed between three physical entities, i.e., the B-commerce platform server the electronic device, and the message server”
	Applicant argues further, “there are at least two technical features in amended claim 1. The first technical feature in amended claim 1 is that "after a button for starting production is triggered on an interface provided by the electronic device, the electronic device updates the status of the manufacturing order to in-production in response to a starting production operation of the manufacturer for the commodity, and the electronic device updates the status of the manufacturing order from the in-production to produce in response to the manufacturer performing a delivery operation for the commodity" After a button for starting production is triggered on an interface provided by the electronic device, the electronic device updates the status of the manufacturing order to in-production. Therefore, the concept of the amended claim 1 is a technical solution for mutual interaction of physical entities””.
In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – processing commodity transaction. While the claims may represent an improvement to the business process of commodity transaction, they in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: an electronic device, an interface, a message server and a terminal (Claim 1); a processor, memory, an interface, a message server and a terminal (Claim 7); an order unit, a production and delivery unit and a sending unit, and a terminal (Claim 13), a non-transitory computer-readable storage medium (Claim 14, preamble only). These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's processing of commodity transaction  and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer 
components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-2, 5-8, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”). Claim 40, however, is directed to a computer program product comprising one or more computer readable storage media, which encompasses transitory (e.g., transitory propagating signal), which does not fall within one of the statutory categories under §101. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. §101). Accordingly, claim 40 fails to satisfy Step 1 of the eligibility inquiry.
	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-2 and 5-6), an apparatus (claims 7-8, and 11-12),a system and a non-transitory computer-readable storage medium (claims 13 and 14) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
 	With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 7, 13 and 14. Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
 	Claim 1 recites:
 	acquiring, by an electronic device, a commodity order of a user from an E-commerce platform; generating, by the electronic device, a manufacturing order according to the commodity order, and providing the manufacturing order to a manufacturer to enable the manufacturer to produce a commodity on the basis of the manufacturing order; updating, by the electronic device, a status of the manufacturing order according to at least one of a production progress or a delivery progress of the commodity, wherein the updating a status of the manufacturing order comprises: after a button for starting production is triggered on an interface provided by the electronic device, the electronic device updates the status of the manufacturing order to in-production in response to a starting production operation of the manufacturer for the commodity, and the electronic device updates the status of the manufacturing order from the in-production to produced in response to the manufacturer performing a delivery operation for the commodity; and providing, by the electronic device, at least one of a the production progress or a-the delivery progress of the commodity to the user, wherein providing at least one of the production progress or the delivery progress of the commodity to the user comprises: the electronic device sends a message comprising at least one of the production progress or the delivery progress of the commodity to a message server through a Message Queue, MQ, manner or a Remote Procedure Call, RPC, protocol to enable the message server to push the message to a terminal of the user.
These claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The mere nominal recitation of a processing circuitry is not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The system comprising a memory and one or more processors in Claim 1 appears to be just software. 
Additionally, the claim limitation would also fit under Mental Processes for concepts performed of the human mind. But for the “one or more processors and user devices transmitting and receiving data” language, the claim encompasses generating, maintaining and using an ontology-based technology platform and job titles data structure for mapping skills with job titles. This can be done absent a computer and perform by a user using pen, paper, and a phone prior to the application of the abstract idea to a computer. The mere recitation of an electronic device, interface, server and terminal does not take the claim limitations out of the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claims an electronic device, an interface, a message server and a terminal (Claim 1); a processor, memory, an interface, a message server and a terminal (Claim 7); a management subsystem, an order unit, a production and delivery unit and a sending unit, and a terminal (Claim 13), a non-transitory computer-readable storage medium, storing computer programs thereon, the programs, when executed by a processor, cause the processor (Claim 14, preamble only) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 7, 13 and 14 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification [Paragraphs 0095 and 0097] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claims 1, 7, 13 and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)

Dependent claims 2, 5-6, 8, 11-12, further define the abstract idea that is present in their respective independent claims 1, and 7 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2, 5-6, 8, 11-12 are directed to an abstract idea. Thus, claims 1-2, 5-8, and 11-14 are not patent-eligible.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO- 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RJ/
/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        





06Almostspringtime*2022